DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. As such the effective filing date is acknowledged as 2 November 2017.

Response to Arguments
Applicant’s arguments, filed 14 February 2022, with respect to the previously given rejection of claim 3 under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments made to claim 3.

Applicant's arguments, filed 14 February 2022, with respect to the previous rejection of claims 1-9 under 35 U.S.C. 101 have been fully considered and are persuasive.

Applicant’s arguments, filed 14 February 2022, with respect to the previously given prior art rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive. 
The applicant argues that the aspects of previously presented claim 2 and 22 (now canceled) which have been rolled up into their respective independent claims 1 and 19 is not taught by the previously cited prior art. However, examiner points out that for the teaching of the aspects in question is done not by a single reference but by the combination of references resulting in an obvious combination akin to the claimed invention.
When it comes to “obtaining, in response to the query condition being a combined condition, multiple sub-conditions of the combined condition”, applicant states that “decomposing a query into a series of sub-queries in Hubauer is different”, but as Kothuri et al. already handles obtaining conditions from a query (Kothuri et al. [0040]) the combination of breaking a query into sub-queries with processing a single query results in processing multiple sub-queries.
This logical combination extends to the using of the values from each sub-query, such that as Kothuri et al. teaches determining whether a query is relevant to a partition by performing the same rectangle bounding the claimed invention describes, the combination of Kothuri et al. with Hubauer et al. teaches where that process occurs on the sub-queries.
Stepping back, the stated aim of the claimed invention is to provide a built-in method for checking that the partition a query is accessing is valid so as to avoid both invalid queries and tedious manual query validation and editing. The prior art presented clearly is aimed towards testing whether a query is relevant to a partition. That said, if applicant feels there is more to the intended method than using a bounding rectangle, or if there are aspects in the specifications which speak to more than just checking if a query is related to a valid or invalid partition those may be worthwhile directions to develop the claim in so as to differentiate the claimed invention from prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kothuri et al. US PG Pub 20060155679 A1 further in view of Hubauer et al. US PG Pub 20150039610 A1 and Wright et al. US PG Pub 20160337366 A1.
Regarding claims 1, 10, and 19, Kothuri et al. teaches a method for evaluating a partition in a database, the method performed by an apparatus having one or more processors and the method comprising: acquiring meta information of a data partition in the database, wherein the meta information comprises an area range value of the data partition (Kothuri et al. [0037] "The root MBR [minimum bounding rectangle] for a partition is the smallest rectangle that completely encloses all of the spatial data in the partition. […] The root MBR for a partition is included in the metadata that is stored for that partition."); and determining whether the data partition is a valid partition according to a query condition of a query associated with the data partition and the meta information of the data partition (Kothuri et al. [0040] "In step 308, for each partition, it is determined whether the query is relevant to the partition. This is done by determining whether the region defined by the spatial query overlaps any portion of the spatial data of the partition.").
Kothuri et al. teaches determining partition validity based off the query conditions, but does not do so by breaking down the query into pieces and processing each piece separately. As such, Kothuri et al. by itself does not teach obtaining, in response to the query condition being a combined condition, a sub-condition of the combined condition, determining a condition result of the sub-condition by comparing the condition value of the sub-condition with the area range value of the data partition, wherein the area range value of the data partition comprises: a maximum area value and a minimum area value, or determining, based on the condition result of the sub-condition, whether the data partition is a valid partition. However, Hubauer et al. teaches breaking a query into sub-queries and then processing each one separately, and thus the combination of Kothuri et al. with Hubauer et al. teaches obtaining, in response to the query condition being a combined condition, a sub-condition of the combined condition (Hubauer et al. [0078] - [0079] "In a subsequent step 302 the query is decomposed into a series of sub-queries and particular sub-queries of the series of sub-queries are identified. At least one of the identified sub-queries is then transferred to an iterative process symbolized by a dotted lined box in FIG. 3 for further processing the at least one sub-query."), determining a condition result of the sub-condition by comparing the condition value of the sub-condition with the area range value of the data partition, wherein the area range value of the data partition comprises: a maximum area value and a minimum area value (Kothuri et al. [0040] "In step 308, for each partition, it is determined whether the query is relevant to the partition. This is done by determining whether the region defined by the spatial query overlaps any portion of the spatial data of the partition."); and determining, based on the condition result of the sub-condition, whether the data partition is a valid partition (Kothuri et al. [0040] "If the root MBR for the partition intersects the query window MBR, then the […] query is processed on the partition. Likewise, if the root MBR for the partition does not intersect the query window MBR then the […] query is not processed on the partition.").
Kothuri et al. teaches the core concept of the claimed invention - namely the determination of partition relevancy based off the range of data contained within each partition relative to that of the query. However, Kothuri et al. does not teach additional methods determining partition relevancy, such as acquiring a condition value of the sub-condition according to a type of the sub-condition. Wright et al. does not test partitions for relevancy, but instead builds filterable conditions into the partition metadata. Thus Wright et al., in combination with Hubauer et al. in regards to the sub-conditions, teaches acquiring a condition value of the sub-condition according to a type of the sub-condition (Wright et al. [0089] "At 904, partition column filtering is applied." Wright et al. [0093] "It will be appreciated that filters are not limited to equality filters executing only system-controlled code. The system can parse a variety of user-specified filters and implement them with system-controlled code. For example, greater than, less then, not equals, range checks, inclusion, arbitrarily complex code, or any other operation that the system can identify or appropriately sandbox may be executed before the access control filter is applied.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Kothuri et al. and Hubauer et al. with Wright et al., that in order to determine partition relevancy against a query with multiple conditions using multiple types of conditionals, they would combine the multiple conditional evaluation types from Wright et al. with the query decomposition and sub-query processing from Hubauer et al. and the partition relevancy processing from Kothuri et al.
Regarding the additional aspects of claim 10, Kothuri et al. teaches an apparatus for evaluating a partition in a database, comprising: a memory storing a set of instructions; and one or more processors configured to execute the set of instruction (Kothuri et al. [0042] "DBMS 100 includes one or more processors (CPUs) 402A-402N, input/output circuitry 404, network adapter 406, and memory 408. CPUs 402A-402N execute program instructions in order to carry out the functions of the present invention.").
Regarding the additional aspects of claim 19, Kothuri et al. teaches a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a method for evaluating a partition in a database (Kothuri et al. [0050] "the processes of the present invention are capable of being distributed in the form of a computer readable medium of instructions and a variety of forms and that the present invention applies equally regardless of the particular type of signal bearing media actually used to carry out the distribution.").
Regarding claims 3 and 21, Kothuri et al. teaches in response to one of the maximum area value being less than or equal to the condition value of the sub-condition, or the minimum area value being greater than or equal to the condition value of the sub-condition, determining that the condition result of the sub-condition is false (Kothuri et al. [0040] "Likewise, if the root MBR for the partition does not intersect the query window MBR then the […] query is not processed on the partition."); or in response to both of the condition value of the sub-condition being greater than the minimum area value and the condition value of the sub-condition being less than or equal to the maximum area value, determining that the condition result of the sub-condition is true (Kothuri et al. [0040] "If the root MBR for the partition intersects the query window MBR, then the […] query is processed on the partition.").
Regarding claims 4 and 22, Kothuri et al. teaches wherein the type of the sub-condition is a range query condition, and the determining the condition result of the sub-condition by comparing the condition value of the sub-condition with the area range value of the data partition comprises (Kothuri et al. [0040] "This is done by determining whether the region defined by the spatial query overlaps any portion of the spatial data of the partition."): in response to the condition value overlapping the area range value, determining that the condition result of the sub-condition is true; or in response to the condition value not overlapping the area range value, determining that the condition result of the sub-condition is false (Kothuri et al. [0040] "If the root MBR for the partition intersects the query window MBR, then the […] query is processed on the partition. Likewise, if the root MBR for the partition does not intersect the query window MBR then the […] query is not processed on the partition.").
Regarding claims 5 and 23, Kothuri et al. teaches determining that the condition result of the sub-condition is true (Kothuri et al. [0040] "In step 308, for each partition, it is determined whether the query is relevant to the partition.").
Kothuri et al. specifically deals with relevancy checks based on the ranges of partition and query data. These are both described in previous claims, and named equivalent and range query conditions. As such Kothuri et al. does not teach wherein the type of the sub-condition is not any one of an equivalent condition or a range query condition. As Wright et al. teaches evaluating using a wide range of conditions, including inclusion (i.e. whether data, or a type of data, is included or not), it falls to Wright et al. to teach other conditional evaluations. Whereas Kothuri et al. is limited in both the methods used and the results stemming from them, Wright et al. teaches using a variety of methods to work with partitions, as well as letting the designer set the resulting value from such method. As such Wright et al. teaches wherein the type of the sub-condition is not any one of an equivalent condition or a range query condition (Wright et al. [0089] "At 904, partition column filtering is applied." Wright et al. [0093] "It will be appreciated that filters are not limited to equality filters executing only system-controlled code. The system can parse a variety of user-specified filters and implement them with system-controlled code. For example, greater than, less then, not equals, range checks, inclusion, arbitrarily complex code, or any other operation that the system can identify or appropriately sandbox may be executed before the access control filter is applied.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, combining Wright et al. with Hubauer et al. and Kothuri et al., that in order to evaluate the relevancy of partitions to sub-queries using a plethora of conditionals, they would combine the multiple ways to evaluate data from Wright et al., the sub-query processing from Hubauer et al., and the partition relevancy processing from Kothuri et al.
Regarding claims 6 and 24, Kothuri et al. teaches in response to the condition result of the sub-condition being false, determining that the data partition is an invalid partition (Kothuri et al. [0040] "Likewise, if the root MBR for the partition does not intersect the query window MBR then the […] query is not processed on the partition."); or in response to the condition result of the sub-condition being true, determining whether a condition result of a next sub-condition of the combined condition is true (Kothuri et al. [0040] "If the root MBR for the partition intersects the query window MBR, then the […] query is processed on the partition.").
Kothuri et al. does not teach wherein determining, based on the condition result of the sub-condition, whether the data partition is a valid partition comprises: acquiring the condition result of the sub-condition. Hubauer et al. teaches wherein determining, based on the condition result of the sub-condition, whether the data partition is a valid partition comprises: acquiring the condition result of the sub-condition (Hubauer et al. [0080] "If there are more sub-queries present in a series of sub-queries […] a subsequent step 306 is carried out.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Kothuri et al. with Hubauer et al., that in order to determine partition relevancy against a query with multiple conditions, they would combine the query decomposition and sub-query processing from Hubauer et al. with the partition relevancy processing from Kothuri et al.
Regarding claims 7 and 25, Kothuri et al. teaches wherein after determining whether the data partition is a valid partition according to the query condition and the meta information of the data partition, the method further comprises: in response to the data partition being an invalid partition, pruning off the invalid partition (Kothuri et al. [0040] "Likewise, if the root MBR for the partition does not intersect the query window MBR then the […] query is not processed on the partition.").
The applicant's "pruning off the invalid partition" is described as dropping the partition from the list of partitions which are valid to the query. By not processing irrelevant partitions Kothuri et al. is doing the same thing.
Regarding claims 8 and 26, Kothuri et al. teaches wherein before acquiring the meta information of the data partition in the database, the method further comprises: traversing each data record in the database and acquiring the area range value of each data record of the data partition when creating the data partition of the database (Kothuri et al. [0025] "Each index partition includes data, such as index data and index metadata.", Kothuri et al. [0026] "Typically, such metadata includes information such as ranges of data in the data table partition and other partition-specific information about the index data partition and the data table partition."); and storing the area range value of each data record of the data partition into the meta information of the data partition to enable the area range value of the data partition being determined based on the area range value of each data record of the data partition (Kothuri et al. [0036] "sdo_root_mbr: is of type SDO_GEOMETRY and stores the minimum bounding rectangle for the data in that partition.").
Regarding claims 9 and 27, Kothuri et al. teaches wherein further comprising: in response to the data partition being a valid partition, executing the query associated with the data partition (Kothuri et al. [0040] "If the root MBR for the partition intersects the query window MBR, then the […] query is processed on the partition."); or in response to the data partition being an invalid partition, pruning off the data partition, and determining whether a next data partition in the database is a valid partition (Kothuri et al. [0040] "In step 308, for each partition, it is determined whether the query is relevant to the partition. […]  Likewise, if the root MBR for the partition does not intersect the query window MBR, then the process continues with step 312, in which the query is not processed on the partition.").

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163    

/William B Partridge/Primary Examiner, Art Unit 2183